DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-25, and 47-64 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Based on the amendments filed 29 May 2020, a thorough search for prior arts on EAST database and on domains (NPL-IP.com) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the combined features of receiving data representative of individual requests for the digitally rendered content element from respective ones of the plurality of computerized client devices; selecting one of a plurality of advertised routes within the packet content distribution network, wherein the selecting of the one of the plurality of advertised routes comprises selecting the one of the plurality of advertised routes based at least in part on minimizing a geographic proximity of at least one of the plurality of content sources and at least one of the requesting ones of the plurality of computerized client devices; and routing each of the individual requests to the at least one of the plurality of digital content sources according to the selected one of the plurality of advertised routes at a time as disclosed by the claimed subject matter of independent claims 21, 51,  and 61. 
By interpreting the claims in light of the Specification, the examiner finds the claimed invention to be patentably distinct from the prior art of records. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




/BERHANU D BELETE/Examiner, Art Unit 2468

/PARTH PATEL/Primary Examiner, Art Unit 2468